Name: Council Decision 2009/558/CFSP of 16 March 2009 concerning the conclusion of the Agreement on security procedures for exchanging classified information between the European Union and Israel
 Type: Decision
 Subject Matter: information and information processing;  European construction;  Asia and Oceania;  information technology and data processing
 Date Published: 2009-07-24

 24.7.2009 EN Official Journal of the European Union L 192/63 COUNCIL DECISION 2009/558/CFSP of 16 March 2009 concerning the conclusion of the Agreement on security procedures for exchanging classified information between the European Union and Israel THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) At its meeting on 18 February 2008, the Council decided to authorise the Presidency, assisted by the Secretary/General/High Representative (SG/HR) and fully associating the Commission, to open negotiations pursuant to Article 24 of the Treaty on European Union with the State of Israel in order to conclude a security of information Agreement. (2) Following this authorisation to open negotiations, the Presidency, assisted by the SG/HR, negotiated an Agreement on security procedures for exchanging classified information between the European Union and Israel. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement on security procedures for exchanging classified information between the European Union and Israel is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 16 March 2009. For the Council The President A. VONDRA